                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEPHEN FOWLER,                                   Case No. 18-cv-07347-HSG
                                   8                        Plaintiff,                     JUDGMENT
                                   9              v.

                                  10     DEPARTMENT OF PUBLIC HEALTH, et
                                         al.,
                                  11
                                                            Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Pursuant to the Order of Dismissal, a judgment of dismissal without prejudice is entered

                                  14   against Plaintiff.

                                  15           IT IS SO ORDERED.

                                  16   Dated: 5/13/2019

                                  17                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
